           Case 1:19-cv-01476-DAD-GSA Document 23 Filed 09/13/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ROBERTO ZAIZA,                               1:19-cv-01476-DAD-GSA-PC
12                                                     NOTICE AND WARNING OF
                  Plaintiffs,                          REQUIREMENTS FOR OPPOSING
13                                                     DEFENDANTS’ MOTION TO DISMISS
           vs.
14                                                     (ECF No. 21.)
     CLARK, et al.,
15
                  Defendants.
16

17

18          Jose Roberto Zaiza (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the
20   Complaint commencing this action on October 17, 2019. (ECF No. 1.) This case now proceeds
21   with the First Amended Complaint filed on February 18, 2021, against defendants Ken Clark
22   (Warden), Captain J. Gallagher, and D. Baughman (CDCR Acting Associate Director)
23   (collectively, “Defendants”) for subjecting Plaintiff to adverse conditions of confinement in
24   violation of the Eighth Amendment. (ECF No. 13.)
25          On September 10, 2021, Defendants filed a motion to dismiss the complaint under Federal
26   Rule of Civil Procedure 12(b)(6), in part on the ground that on the face of the First Amended
27   Complaint, Plaintiff failed to exhaust his claims against Defendants as required by the Prison
28   Litigation Reform Act. (ECF No. 21.) Defendants also move to dismiss based on Plaintiff’s

                                                   1
           Case 1:19-cv-01476-DAD-GSA Document 23 Filed 09/13/21 Page 2 of 3



 1   failure to state an Eighth Amendment claim premised on inadequate living conditions (i.e.
 2   inadequate outdoor exercise time). (Id.) Defendants further contend that they are entitled to
 3   qualified immunity against Plaintiff’s Eighth Amendment claims, and that Plaintiff’s prayer for
 4   punitive damages fails. (Id.)
 5          In the Ninth Circuit, when the plaintiff is a prisoner proceeding pro se in a civil rights
 6   case, and a defendant files a motion for summary judgment or a motion to dismiss for failure to
 7   exhaust administrative remedied, the defendant or the court is required to provide plaintiff with
 8   a Notice and Warning informing the plaintiff of his or her rights and responsibilities in opposing
 9   the motion. Woods v. Carey, 684 F.3d 934 (9th Cir. 2012). The Court shall, by this order,
10   provide Plaintiff with the Notice and Warning.
11          NOTICE AND WARNING OF REQUIREMENTS FOR OPPOSING
            DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO EXHAUST
12          ADMINISTRATIVE REMEDIES
13                  RAND WARNING
14                  The Defendants have made a motion to dismiss by which they seek to
15          dispose of your case. This motion to dismiss will, if granted, end your case.
16                  In the rare event, such as here, that Defendants argue that the failure
17          to exhaust is clear on the face of the complaint - a motion to dismiss for
18          failure to exhaust available administrative remedies under 42 U.S.C. §
19          1997e(a) will, if granted, end your case, albeit without prejudice. To avoid
20          dismissal, you have the right to present any evidence to show that you did
21          exhaust your available administrative remedies before coming to federal
22          court. Such evidence may include: (1) declarations, which are statements
23          signed under penalty of perjury by you or others who have personal
24          knowledge of relevant matters; (2) authenticated documents - documents
25          accompanied by a declaration showing where they came from and why they
26          are authentic, or other sworn papers such as answers to interrogatories or
27          depositions; (3) statements in your complaint insofar as they were made
28


                                                      2
          Case 1:19-cv-01476-DAD-GSA Document 23 Filed 09/13/21 Page 3 of 3



 1        under penalty of perjury and they show that you have personal knowledge
 2        of the matters state therein.
 3               In considering a motion to dismiss for failure to exhaust under Rule
 4        12(b)(6) the judge may hold a preliminary proceeding and decide disputed
 5        issues of fact with regard to this portion of the case. Albino v. Baca, 747
 6        F.3d 1162, 1168 (9th Cir. 2014).
 7               (The notices above do not excuse Defendants’ obligation to serve
 8        similar notices again concurrently with motions to dismiss for failure to
 9        exhaust available administrative remedies and motions for summary
10        judgment. Woods, 684 F.3d at 935.)
11
     IT IS SO ORDERED.
12

13     Dated:   September 13, 2021                           /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               3
